Citation Nr: 0915837	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-22 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran had active service from November 1942 to February 
1946, and from October 1950 to February 1970.  He died in 
September 2004, the appellant is his widow (surviving 
spouse).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that the Veteran's non-Hodgkin's 
lymphoma, which was listed on his death certificate as the 
cause of his death, should have been service-connected 
because the Veteran was exposed to radiation in the military.  
Non-Hodgkin's lymphoma was not service connected when he 
died, and the appellant has not been provided notice 
regarding what is required to substantiate a cause-of-death 
claim that is based at least partly on a condition or 
conditions not yet service connected.  In addition, she was 
not provided with a list of the Veteran's service-connected 
disabilities.  

For a cause-of-death claim, a proper VCAA notice must 
include:  (1) a statement of the conditions, if any, for 
which the Veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate the cause-of-death claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a cause-of-death claim based on a condition not 
yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).  While the December 2004 VCAA letter satisfies 
the second element set forth in Hupp, it is deficient with 
regard to the other two.  

On remand, the RO must send the appellant another VCAA notice 
to comply with the Hupp decision.  This letter also must 
comply with the holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), insofar as notifying her of all 
elements of her claim, including the downstream issue of an 
effective date.

On his DD Form 214, the Veteran's military occupation was 
listed as "nuclear weapons assembler."  In July 2003, the 
RO denied the Veteran's claim for service connection for non-
Hodgkin's lymphoma and concluded that he was not exposed to 
radiation during his periods of military service.  To develop 
his claim, the RO sent a letter to the Department of the 
Army's Radiation Standards and Dosimetry Laboratory, 
requesting records regarding the Veteran's exposure to 
ionizing radiation.  In April 2003, the RO received a 
negative response.  The Veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141) could not be 
located.  

The Board notes that service connection for disability that 
is claimed to be due to radiation exposure during service can 
be established in three different ways: on a presumptive 
basis under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d); 
with the aid of the development requirements of 38 C.F.R.§ 
3.311, or on a direct basis.  See Ramey v. Brown, 9 Vet. App. 
40, 44 (1996) aff'd sub nom., Ramey v. Gober, 120 F.3d. 1239 
(Fed. Cir. 1997).

Under the first method of establishing service connection, 
there are certain types of cancer that may, under certain 
circumstances, be service connected on a presumptive basis if 
the Veteran participated in a radiation risk activity as 
defined by regulation.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Lymphoma is among the list of cancers to which 
the presumption applies.  Id.  As it applies to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed 
Veteran" means a Veteran who participated in a "radiation-
risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 
3.309(d)(3)(i).  The term "radiation-risk activity" means: 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima 
or Nagasaki, Japan, during the period beginning on August 6, 
1945, and ending on July 1, 1946; internment as a prisoner of 
war of Japan during World War II resulting in an opportunity 
for exposure to radiation comparable to those occupying 
Hiroshima or Nagasaki; certain service on the grounds of a 
gaseous diffusion plant in Paducah, Kentucky, Portsmouth, 
Ohio, or at area K25 at Oak Ridge, Tennessee; or certain 
service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 
1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  However, the 
record does not show that the Veteran participated in a 
radiation risk activity as defined by regulation, nor is the 
appellant making this assertion.  She asserts that the 
Veteran's work as a nuclear weapons assembler caused his 
radiation exposure.  The Board notes, however, that because 
weapons assembly is not considered to be a radiation risk 
activity, the first method of establishing service connection 
does not apply in this case.  
 
The second method of establishing service connection, 
38 C.F.R. §  3.311(a) calls for the development of a 
radiation dose assessment where it is established that a 
radiogenic disease first became manifest after service, where 
it was not manifest to a compensable degree within any 
applicable presumptive period specified in either 38 C.F.R. § 
3.307 or § 3.309, and where it is contended that the disease 
is a result of ionizing radiation in service.  Dose data will 
be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing and in 
claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  In all other claims involving 
radiation exposure, such as this one, the VA Under Secretary 
for Health will be responsible for preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  Id.

The controlling regulation, 38 C.F.R. § 3.311(b), includes a 
list of "radiogenic diseases" that may be service connected 
provided that certain conditions specified in that regulation 
are met.  The list includes lymphoma and any other type of 
cancer.  38 C.F.R. § 3.311(b).  The Veteran's non-Hodgkin's 
lymphoma manifested 5 or more years after he left service, 
and there is a private medical opinion from Dr. J. K., who 
stated that it was "conceivable" that the Veteran's in-
service radiation exposure caused his non-Hodgkin's lymphoma.  

According to 38 C.F.R. § 3.311(b)(1), when (1) there is a 
determination that the Veteran was exposed to ionizing 
radiation; (2) that he subsequently developed a radiogenic 
disease; and (3) this disease became manifest within a 
certain specified period after exposure to radiation in 
service, VA will refer the claim to the Under Secretary for 
Benefits to consider the claim and request an advisory 
opinion.

On remand, the RO must submit the Veteran's claims folder for 
a dose estimate, and then, if it is determined that he was 
exposed to any radiation, refer it to the Compensation and 
Pension Service Director, who may request an advisory medical 
opinion from the Under Secretary for Health as to whether it 
is at least as likely as not that the Veteran's non-Hodgkin's 
lymphoma was caused by exposure to ionizing radiation in 
service.

Finally, the Veteran died at a private hospital September 21, 
2004.  The appellant was sent a release form for this 
hospital, and she returned it to the RO in a timely manner.  
The RO obtained records from this hospital from July and 
August 2004, but not September 2004.  Over one month of the 
Veteran's terminal hospitalization records are not associated 
with the claims folder.  In order to comply with the duty to 
assist, these records should be secured. 38 U.S.C.A. § 
5103A(b) (West 2002 and Supp. 2007).  


Accordingly, the case is REMANDED for the following action:

1.  To comply with the holding in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 
(2007), send the appellant another VCAA 
notice letter that includes:  
(1) a statement of the conditions for 
which the Veteran was service connected 
at the time of his death (gout with 
arthritis of the feet, bilateral 
sensorineural hearing loss, tinnitus, 
chronic sinusitis, hypertensive vascular 
disease, and external hemorrhoids with 
proctitis); (2) an explanation of the 
evidence and information required to 
substantiate a cause-of-death claim based 
on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a cause-of-death claim based 
on a condition not yet service connected. 

Further, this letter should address the 
unique evidentiary requirements for 
radiation claims.  First, it should 
explain that presumptive service 
connection under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d) is warranted for 
certain diseases present in "radiation-
exposed Veterans."  Second, it should 
explain that a "radiogenic disease" may 
be service-connected on a direct basis 
after specified developmental procedures 
are conducted under the framework of 38 
C.F.R. 
§ 3.311.  Third, it should explain that 
even if the claimed disability is not 
listed as a presumptive disease under 38 
C.F.R. § 3.309(d) or as a radiogenic 
disease under 38 C.F.R. § 3.311, direct 
service connection must still be 
considered by way of in-service 
incurrence or aggravation therein, 
including presumptive service connection 
for chronic diseases.

This letter also must comply with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), by 
apprising the appellant of all elements 
of her claim, including the downstream 
effective date element.

2.  Pursuant to the provisions of 38 
C.F.R. 
§ 3.311(a)(2)(iii), request that a new 
ionizing radiation dose estimate be 
obtained for the Veteran from the VA 
Under Secretary for Health.  The dose 
estimate should be based on the finding 
that the Veteran was a nuclear weapons 
assembler from March 1956 to January 
1957, from April 1947 to December 1958, 
and from October 1961 to April 1964, 
according to his service personnel 
records.  

3.  If appropriate, pursuant to the 
provisions of 38 C.F.R. § 3.311(c), refer 
the case to the Compensation and Pension 
Service Director who may request an 
advisory medical opinion from the Under 
Secretary for Health as to whether it is 
at least as likely as not that the 
Veteran's non-Hodgkin's lymphoma was 
caused by his exposure to ionizing 
radiation in service.

4.  As it already has the proper release 
form from the appellant, the RO should 
contact Huntsville Hospital and obtain 
the remainder of the Veteran's terminal 
hospitalization records through September 
21, 2004, the date of his death.  
Additional correspondence with the 
appellant should be properly documented 
in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




